Citation Nr: 1127172	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-42 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the termination of special monthly compensation (SMC) based on the need for regular the aid and attendance of another person was proper.

2.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, D. B; B.B; and B.B., Jr.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which implemented the proposed termination of entitlement to SMC based upon the need for regular aid and attendance of another person; this terminated was proposed in a June 2008 rating decision.

The Veteran appeared before the undersigned at a June 2011 videoconference hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in April 2011 and subsequent to the issuance of the September 2010 supplemental statement of the case (SSOC).  The Veteran waived RO consideration of this evidence in October 2010.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The award of SMC based upon the need for regular aid and attendance had been in effect for less than five years at the time of the October 2008 rating decision that terminated entitlement to this award.

2.  The evidence at the time of the October 2008 rating decision implementing the termination of the award of SMC based upon the need for regular aid and attendance did not disclose improvement in the disability.

3.  The Veteran withdrew his appeal as to whether he was competent for the purpose of direct receipt of VA compensation benefits.


CONCLUSIONS OF LAW

1.  The termination of the award of SMC based upon the need for regular aid and attendance was improper and the requirements for restoration of the award have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010).

2.  The criteria for withdrawal of the appeal as to whether the Veteran was competent for the purpose of direct receipt of VA compensation benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Those provisions provide that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that the 38 C.F.R. § 3.344(a)-(b) are required for ratings which have continued for long periods at the same level (five years or more).  

Where a rating reduction is made without observance of law, the reduction is void ab initio.  Schafrath, 1 Vet. App. at 595.

SMC is payable where a veteran suffers has service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

Although the veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran is currently service connected for an anxiety disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling.  This rating has been in effect since August 18, 2006.

An April 2006 statement from B. B., the Veteran's son, indicates that the Veteran's firearms had been removed from his home due to his erratic behavior.

An April 2006 statement from the Veteran indicates that he experienced visual hallucinations about events that had occurred during service.

An April 2007 VA psychiatric examination reflects the Veteran's reports of suicidal ideation that occurred ten months ago and that his son had removed the weapons from his home.  He had not received mental health treatment, as he had too many doctors and too many medications.  The examiner noted that the Veteran's appearance was malodorous.  Mental status examination showed him to be fully oriented with unremarkable thought processes and thought content.  Remote memory was normal while recent and immediate memory was mildly impaired.  Homicidal thoughts, suicidal thoughts and delusions were denied and he understood the outcome of his behavior.  Impulse control was good and there were no episodes of violence.  He had the ability to maintain minimum personal hygiene.  No difficulties with toileting, self-feeding or dressing were noted.  Slight difficulties with grooming, moderate difficulties with bathing and severe difficulties with traveling were also noted.

In a May 2007 statement, the Veteran's son and daughter indicated that the Veteran required constant assistance due to his age and his fixation on his military experiences.  The Veteran had suicidal ideation and had bad judgment.  They resided with him, fixed his meals daily, administered his "shots," and assisted him in maintaining personal hygiene daily.

An August 2007 Aid and Attendance Questionnaire completed by Dr. Y. S. listed the Veteran's diagnoses as hypertension, diabetes mellitus, glaucoma, cataracts, PTSD, dyslipidemia and a tremor.  He was able to work unaided and was not confined to his bed.  He was not able to cook for himself and his children had to buy his groceries.  He required assistance with bathing and the activities of daily living.  He was driven by his children.  The physician opined that it was not safe for the Veteran to cook due to his tremor, and that all food preparation and dressing was completed by his children.

The January 2008 VA Field Examination Report noted that the Veteran was able to accurately state the sources of his income as well as his expenses.  He resided in a single family home with his disabled son.

An April 2008 VA psychiatric examiner reported that the Veteran was not able to handle simple arithmetic problems nor was he able to communicate effectively about his finances and the demands of his current life.  His PTSD was severe and further contributed to his inability to manage his current affairs.  Mental status examination was negative for suicidal ideations, homicidal ideations or psychotic symptoms.  The examiner also noted that the Veteran struggled with diabetes and high blood pressure and had Parkinsonian symptoms.  A global assessment of function score of 40 was assigned.

An April 2008 VA Aid and Attendance examination found that the Veteran was not permanently bedridden or currently hospitalized.  He traveled from his current domicile in a private vehicle accompanied by a family member.  He was able to perform all functions of self-care, did not have an imbalance that affected his ability to ambulate and experienced dizziness on a less than weekly basis.  Moderate short-term memory loss was noted.  The examiner opined that there were no other body parts or system impairments that affected his ability to protect himself from the daily environment.  Following this examination and a review of the Veteran's claims file, diagnoses of diabetes, hypertension and glaucoma were made.  There was no mention of the service connected psychiatric disability.

In a July 2008 statement, the Veteran reported that his family members helped him dress, bathe and perform hygiene activities.  They cooked all his meals for him and administered his medications, including his diabetic medications.  They drove him where he needs to go and ensured that he was safe from the hazards of his environment.

A December 2008 opinion from Dr. G. C. indicates that the Veteran had been under her care since April 2005 and had multiple medical problems.  His daily living activities were impacted "a lot" due to PTSD and an anxiety disorder.  His children were his major care providers.  They assisted him with bathing, cooking, cleaning and transportation.

A January 2009 VA Field Examination Report noted that the Veteran was able to answer all questions in detail and was "totally lucid" during the meeting.  He reported taking care of his 45 year old son who was disabled and resided with him.  He was fully oriented and spoke coherently.  The field examiner opined that there were no visible restrictions supporting any aid and attendance or SMC award.

An August 2009 VA Aid and Attendance examination reflects the Veteran's reports that his children helped him dress due to his right shoulder, legs and Parkinson's disease.  He had difficulty drinking liquids due to his tremor and was able to feed himself with solid food.  He reported being unable to self feed, dress, bathe, groom or toilet and had decreased coordination in all four extremities due to his Parkinson's disease.  

Moderate short-term memory loss, one or more episodes of dizziness per day and occasional (less than weekly) imbalance which affected his ability to ambulate were noted.  He was able to leave the home without restrictions.  The examiner opined that the Veteran had some difficulty self-feeding, dressing, self bathing and toileting.  Following this examination, diagnoses of Parkinson's disease, diabetes and hypertension were made.

A March 2010 VA Field Examination Report noted that the Veteran took care of his adult son who was disabled and blind in one eye.  The examiner noted that he was totally lucid during the entire meeting, was able to answer all questions in detail and appeared neat, clean and casually dressed.  

A June 2010 VA psychiatric examination reflects the Veteran's reports that his son, P., transported him and aided with physical tasks such as bathing, lifting and feeding.  This son, said to be dependent on the Veteran during the field examination, was described both by the Veteran and his other son as the Veteran's primary care taker and completely recovered from an accident that occurred 28 years ago.  

The examiner opined that the Veteran required aid and assistance from his family with transportation, bathing, feeding, cooking and managing his medications and finances due to Parkinson's disease and the infirmities present in a man the Veteran's age.  While his PTSD symptoms were still present, they would not impair his activities of daily living such as bathing and feeding.  He was able to participate in his healthcare and treatment decisions but relied on his children for basic attendance to these matters.

A May 2011 VA Field Examination Report again noted that the Veteran took care of his adult son, who was disabled.

During a June 2011 hearing, the Veteran offered no testimony.  He appeared to have difficulty following the proceedings.  The Veteran's son's answered all questions on the Veteran's behalf.  He testified that the Veteran was unable to dress and undress him and keep himself ordinarily clean and presentable.  He was unable to prepare his meals and protect himself from the hazards and danger in his environment.  The Veteran's daughter testified that he gets confused when he wakes in the morning, was unable to get out of bed and cannot dress himself.  The Veteran's son testified that he had memory problems and that the adult children cook his food, clean the house and ensure that his hygiene was adequate.  The Veteran was never left alone as the children were afraid he may fall and that he might hurt himself.  He used medication for his PTSD and diabetes.

Termination of SMC

The award of SMC based upon the need for regular aid and attendance was assigned in a September 2007 rating decision, effective August 18, 2006.  As this award of SMC was effective August 18, 2006, the rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

The termination of the Veteran's SMC based upon the need for regular the aid and attendance of another person was proposed by a June 2008 rating decision and notice complying with the requirements of 38 C.F.R. § 3.105(e) was provided to the Veteran in June 2008.  This proposed termination was implemented in an October 2008 rating decision, effective February 1, 2009.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

The September 2007 rating decision which awarded SMC due to a factual need for aid and attendance was based on an April 2007 VA psychiatric examination and an August 2007 statement from the Veteran's treating physician.  Specifically, the benefit was awarded based upon the treating physician's findings that the Veteran was unable to manage his financial affairs and perform some of his activities of his daily living, including being able to cook, drive and bathe.

The termination of SMC was based on the January 2008 VA Field Examination Report and the April 2008 VA Aid and Attendance examination.  The January 2008 VA field examiner noted that the Veteran took care of his adult disabled son and that there were no visible restrictions warranting entitlement to the benefit.  The April 2008 VA examiner found that the Veteran was able to perform all functions of self care and that he had no "system impairments" that affected the ability to protect himself from the daily environment; however, the report reflects no consideration of the Veteran's service connected psychiatric disability.

The April 2008 VA psychiatric examiner noted that the Veteran was unable to communicate effectively about his finances and the demands of his current life and that he was unable to handle simple arithmetic problems.  The April 2008 VA psychological examiner found that the Veteran's PTSD was severe and further contributed to his inability to manage his current affairs,  moderate short-term memory loss and that he appeared to be occasionally confused.  The December 2008 letter and the August 2009 VA Aid and Attendance examination suggest that the Veteran's difficulties with self-care have continued.  

The Board also notes that the Veteran appeared to be confused and offered essentially no testimony during the June 2011 hearing.  His appearance was consistent with that described on the April 2008 psychiatric examination, rather than by the field examiner.  These symptoms are also consistent with those demonstrated prior to the October 2008 termination and do not represent sustained improvement in the Veteran's condition.  

As these VA examinations and the VA Field Examination Reports and the Veteran's appearance at his hearing fail to disclose improvement, and indicate that he would continue to be in need of aid and attendance, the award of SMC is restored.  38 C.F.R. § 3.344(c).


Competency Appeal

The Veteran indicated in a May 2011 letter that he wished to withdraw his appeal as to whether he was competent for the purpose of direct receipt of VA compensation benefits.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his authorized representative.  Id.

The Veteran has withdrawn this appeal there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his appeal as to whether he was competent for the purposes of direct receipt of VA compensation benefits.


ORDER

The termination of SMC based upon the need for regular aid and attendance of another person was improper, and restoration of the award is granted.

The appeal as to whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


